   Case: 1:19-cv-03547 Document #: 11 Filed: 06/05/19 Page 1 of 5 PageID #:249



 H-D U.S.A., LLC v. The Partnerships and Unincorporated Associations Identified on Schedule "A" -
                                       Case No. 19-cv-3547

                                         Schedule A

No.   Defendant Name / Alias                      No.   Defendant Name / Alias
  1   46GPFORTYSIX Store                            2   +8618355115692 Store
  3   AHP HELMETS Store                             4   Ancy YI factory Store
  5   Ao Mi Ke Rong Official Store                  6   AtubeixMotoCar Store
  7   Beads House                                   8   Bo Costumes World Store
  9   C & c. motocycle helmet and accessories      10   capacete Store
      Inc.
 11   Casque de chevalier Store                    12   Champrint Store
 13   China Cloth                                  14   Chopper Store
 15   Customes World                               16   Cyclegear Brand Store
 17   dengloushangmao Store                        18   Dolon Jewelry
 19   Dpsprue Factory Store                        20   Emmanuel Store
 21   Factory direct sales floating charms(min     22   For A Wouderful Car Enjoyment Store
      order is 10USD)
 23   GPCROSS Store                                24   Guangzhou XianFu Trading Co,ltd
 25   Handmade painting Store                      26   Harry's Art Jewels Store
 27   HBN Store                                    28   HLLZH Official Store
 29   ian's Lingerie Store                         30   kim feng's store
 31   LDMET professional+ Store                    32   Listen to Snowing World Store
 33   Little MingLou Store                         34   Macey Store
 35   MaggieFan Store                              36   Masonic Gifts Store
 37   MJ MOTOR Store                               38   Motorcycle & Automobile Parts Store
 39   MOTORIDER Store                              40   Mounsi store Store
 41   MRM Store                                    42   NFSEPGO DP Offroad Lights Store
 43   NINEN Store                                  44   paylor Lover Store
 45   Remodel-888 Store                            46   Roulan Motorcycle supplies Store
 47   Route 11's Store                             48   Shenzhen No1 sports supermarket
 49   shop zl761225 Store                          50   Shop2842097 Store
 51   Shop3481043 Store                            52   Shop3979020 Store
 53   Skyline Store                                54   TAFREE Official Store
 55   TNOOG Car Motorcyle lighting &               56   Transauto
      Accessories Store
 57 Typhoon Racing Store                           58 Valentine Accessories Store
 59 VAMOOSY - Store                                60 VECCHIO MOTORCYCLE SUPPLIES Store
 61 Wendy murals Store                             62 WIPU.2 Store
  Case: 1:19-cv-03547 Document #: 11 Filed: 06/05/19 Page 2 of 5 PageID #:250




No.   Defendant Name / Alias             No.   Defendant Name / Alias
 63   YIMING JEWEIRY STORE                64   YogaGift Store
 65   YssiLynn Y L Store                  66   YSY Autoparts Store
 67   Yueqing Tian'e Store                68   YUZHEJIE Store
 69   ZHONGWANG GVUSMIL Store             70   ZongDi Store
 71   ZSQH Piranha1 Store                 72   Angelove Trendy Store
 73   BABY211 Store                       74   Bakuis Car Motor Led Lights Parts Store
 75   Bobo's sports store                 76   China Very Good Store
 77   cn1525418153etd Store               78   cuper happy1 Store
 79   dan k Store                         80   Dance Costume Dress Factory
 81   DAZHA911 Store                      82   Diane Store
 83   Dressing youself Store              84   DU Store
 85   Dulipyu Store                       86   enthusiasm Store
 87   Ericwei Light Factary Store         88   Factory Car Motor Lights Parts Store
 89   Four seasons authentic Store        90   FOX5 Tees Shirt Store
 91   GILAG BAIXIANGGUO Store             92   HongPeng Yang
 93   huilin jewel Store                  94   j ames's store
 95   jiaofu Drop shipping Store          96   Knight expert
 97   LEOPANDA 4 Store                    98   LKY816816 Store
 99   MagicLoves Store                   100   MAIIDEN Manufacturer Store
101   MOLI MEN Store                     102   Motorcycle Center Store
103   MotorcycleHelmet Store             104   NIC-LIGHT round headlight Store
105   oushifushi Store                   106   PandW Store
107   Personality men jewellery Store    108   personalityprintedtee Store
109   Playful Tees Store                 110   PTDDYI Store
111   qiaodan Store                      112   sanswang2018 Store
113   Screaming motorcycle Store         114   Shop3243051 Store
115   Shop3898003 Store                  116   Shop4401081 Store
117   Shop4534015 Store                  118   Shop4675007 Store
119   Shop4682020 Store                  120   Shop4816005 Store
121   Shop4872172 Store                  122   Shop4883009 Store
123   Shop4968046 Store                  124   Shop4972088 Store
125   Shop4978079 Store                  126   Shop4989247 Store
127   Shop5007359 Store                  128   Shop5023082 Store
129   sillyboytshirts Store              130   Skullcitytshirts Store
131   Small & Beautiful Store            132   Smithcool Store
133   Song Store                         134   SUZIYAN A Store
135   SXSYHD Official Store              136   takerlama My-COS Store
137   TCMT Authorization Store           138   Tees workshop Store
139   teesrping Store                    140   tgsuppliesuk Store
141   The Emperor Shop Store             142   Tony yu store
   Case: 1:19-cv-03547 Document #: 11 Filed: 06/05/19 Page 3 of 5 PageID #:251




No. Defendant Name / Alias                No. Defendant Name / Alias
143 TshirtLink Store                      144 VEMIKYSION Manufacturer of Car Light
                                              Store
145 xianger Store                         146 XiaoChong Store
147 YK UNCLE Official Store               148 YXSM Garments Store
149 ZOGGA CLOTH Store




No.   Defendant Marketplace URL           No.   Defendant Marketplace URL
  1   aliexpress.com/store/2952006          2   aliexpress.com/store/3494015
  3   aliexpress.com/store/2070139          4   aliexpress.com/store/1361689
  5   aliexpress.com/store/521819           6   aliexpress.com/store/3473011
  7   aliexpress.com/store/412124           8   aliexpress.com/store/4601014
  9   aliexpress.com/store/1758421         10   aliexpress.com/store/3632008
 11   aliexpress.com/store/4398091         12   aliexpress.com/store/4751011
 13   aliexpress.com/store/928505          14   aliexpress.com/store/2402109
 15   aliexpress.com/store/2222108         16   aliexpress.com/store/803735
 17   aliexpress.com/store/4406019         18   aliexpress.com/store/218962
 19   aliexpress.com/store/4530030         20   aliexpress.com/store/3512097
 21   aliexpress.com/store/900783          22   aliexpress.com/store/3203066
 23   aliexpress.com/store/611814          24   aliexpress.com/store/808694
 25   aliexpress.com/store/2632017         26   aliexpress.com/store/1299465
 27   aliexpress.com/store/2622009         28   aliexpress.com/store/2398066
 29   aliexpress.com/store/4476063         30   aliexpress.com/store/801839
 31   aliexpress.com/store/4516085         32   aliexpress.com/store/2783034
 33   aliexpress.com/store/1095188         34   aliexpress.com/store/4687027
 35   aliexpress.com/store/3632067         36   aliexpress.com/store/414283
 37   aliexpress.com/store/1183300         38   aliexpress.com/store/3363017
 39   aliexpress.com/store/3478033         40   aliexpress.com/store/2881176
 41   aliexpress.com/store/2791152         42   aliexpress.com/store/2165011
 43   aliexpress.com/store/900206003       44   aliexpress.com/store/5002258
 45   aliexpress.com/store/1501530         46   aliexpress.com/store/413106
 47   aliexpress.com/store/4659002         48   aliexpress.com/store/342966
 49   aliexpress.com/store/3204030         50   aliexpress.com/store/2842097
 51   aliexpress.com/store/3481043         52   aliexpress.com/store/3979020
 53   aliexpress.com/store/3901046         54   aliexpress.com/store/340780
 55   aliexpress.com/store/3226055         56   aliexpress.com/store/2172132
 57   aliexpress.com/store/412035          58   aliexpress.com/store/4817159
 59   aliexpress.com/store/4353013         60   aliexpress.com/store/1768322
 61   aliexpress.com/store/3042020         62   aliexpress.com/store/3004034
  Case: 1:19-cv-03547 Document #: 11 Filed: 06/05/19 Page 4 of 5 PageID #:252




No.   Defendant Marketplace URL          No.   Defendant Marketplace URL
 63   aliexpress.com/store/2206008        64   aliexpress.com/store/2907018
 65   aliexpress.com/store/3618170        66   aliexpress.com/store/2672090
 67   aliexpress.com/store/3045015        68   aliexpress.com/store/3891014
 69   aliexpress.com/store/2923076        70   aliexpress.com/store/2164118
 71   aliexpress.com/store/4805085        72   aliexpress.com/store/624869
 73   aliexpress.com/store/4929068        74   aliexpress.com/store/2478037
 75   aliexpress.com/store/921885         76   aliexpress.com/store/4645162
 77   aliexpress.com/store/4689032        78   aliexpress.com/store/4417013
 79   aliexpress.com/store/4410096        80   aliexpress.com/store/1856208
 81   aliexpress.com/store/4973062        82   aliexpress.com/store/2970011
 83   aliexpress.com/store/4479021        84   aliexpress.com/store/3625105
 85   aliexpress.com/store/822839         86   aliexpress.com/store/4433026
 87   aliexpress.com/store/4606017        88   aliexpress.com/store/3511005
 89   aliexpress.com/store/4916076        90   aliexpress.com/store/4647172
 91   aliexpress.com/store/4648127        92   aliexpress.com/supplier-gs/wholesale-
                                               products/245014101-productlist.html
 93   aliexpress.com/store/906791         94   aliexpress.com/store/712205
 95   aliexpress.com/store/2885122        96   aliexpress.com/store/2182081
 97   aliexpress.com/store/3684098        98   aliexpress.com/store/4990033
 99   aliexpress.com/store/4991403       100   aliexpress.com/store/4384110
101   aliexpress.com/store/4664011       102   aliexpress.com/store/315699
103   aliexpress.com/store/3108023       104   aliexpress.com/store/2912014
105   aliexpress.com/store/4800091       106   aliexpress.com/store/4710108
107   aliexpress.com/store/3473007       108   aliexpress.com/store/4550025
109   aliexpress.com/store/3860036       110   aliexpress.com/store/4968042
111   aliexpress.com/store/4968048       112   aliexpress.com/store/4039078
113   aliexpress.com/store/3853108       114   aliexpress.com/store/3243051
115   aliexpress.com/store/3898003       116   aliexpress.com/store/4401081
117   aliexpress.com/store/4534015       118   aliexpress.com/store/4675007
119   aliexpress.com/store/4682020       120   aliexpress.com/store/4816005
121   aliexpress.com/store/4872172       122   aliexpress.com/store/4883009
123   aliexpress.com/store/4968046       124   aliexpress.com/store/4972088
125   aliexpress.com/store/4978079       126   aliexpress.com/store/4989247
127   aliexpress.com/store/5007359       128   aliexpress.com/store/5023082
129   aliexpress.com/store/4646125       130   aliexpress.com/store/4646084
131   aliexpress.com/store/430235        132   aliexpress.com/store/4688020
133   aliexpress.com/store/4990341       134   aliexpress.com/store/4658049
135   aliexpress.com/store/4994349       136   aliexpress.com/store/1112787
137   aliexpress.com/store/3369007       138   aliexpress.com/store/3886004
139   aliexpress.com/store/3473048       140   aliexpress.com/store/3609015
  Case: 1:19-cv-03547 Document #: 11 Filed: 06/05/19 Page 5 of 5 PageID #:253




No.   Defendant Marketplace URL          No.   Defendant Marketplace URL
141   aliexpress.com/store/4249016       142   aliexpress.com/store/122216
143   aliexpress.com/store/3910038       144   aliexpress.com/store/3477056
145   aliexpress.com/store/4970019       146   aliexpress.com/store/4639107
147   aliexpress.com/store/2180093       148   aliexpress.com/store/4917004
149   aliexpress.com/store/4993503
